Citation Nr: 1449404	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-49 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to December 7, 2011, and a rating in excess of 20 percent thereafter, for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted service connection for hearing loss, assigning an initial noncompensable disability rating, and for tinnitus, assigning an initial 10 percent disability rating.  The Board remanded the case in November 2011 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain up-to-date treatment records, provide the Veteran with VA audiological examination, and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examination, which was conducted in December 2011.  The Veteran was then provided a rating decision and supplemental statement of the case in July 2012, in which the AOJ awarded the Veteran an increased rating of 20 percent for his service-connected hearing loss, effective December 7, 2011, but otherwise denied the claims for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claim for higher initial ratings for hearing loss and tinnitus emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these as claims for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  For the period prior to December 7, 2011, the Veteran's hearing loss was manifested by hearing impairment corresponding to auditory acuity no worse than Level I in the right ear and Level I in the left ear.

2.  For the period from December 7, 2011, the Veteran's hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level IV in the right ear and Level VII in the left ear.

3.  The Veteran experiences recurrent bilateral tinnitus; he has been assigned a rating of 10 percent, the maximum schedular rating available under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected hearing loss were not met for the period prior to December 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a disability rating in excess of 20 percent for service-connected hearing loss have not been met since December 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action needed to render a decision has been accomplished.

In this respect, through November 2005 and March 2006 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the November 2005 and March 2006 notice letters.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for higher initial ratings falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claim on appeal.

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  In that connection, the Veteran was provided VA examinations in July 2006 and December 2011; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full audiological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  In addition, the Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2011.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran contends that his service-connected hearing loss is more disabling than reflected by the initial noncompensable rating assigned prior to December 7, 2011, and the 20 percent rating assigned thereafter.  He also contends that his service-connected tinnitus is more disabling than reflected by the 10 percent rating initially assigned.

The Veteran's service-connected hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of reports of VA examination provided to the Veteran in July 2006 and December 2011, as well as records of the Veteran's ongoing treatment by VA treatment providers.  The Veteran has also submitted written argument in support of his claims and has testified before the undersigned Veterans Law Judge.  Results from the July 2006 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
45
LEFT
25
30
45
55
50

Puretone averages were 46.25 decibels for the right ear and 45 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran complained that he had difficulty in hearing speech of the people around him and reported tinnitus in his left ear only.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the July 2006 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Results from the December 7, 2011, audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
60
50
LEFT
45
60
75
85
90

Puretone averages were 52.5 decibels for the right ear and 77.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 94 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran complained that he had difficulty in hearing normal conversational speech.  Based on those results with the utilization of Table VI and VIa-given that the Veteran's hearing loss in the left ear qualifies as "exceptional" to warrant consideration of the alternate provisions set forth in 38 C.F.R. § 4.86(a)-the Veteran had Level IV hearing impairment in the right ear and Level VII hearing impairment in the left ear.  Applying the results to Table VII, a 20 percent disability rating is warranted for hearing loss based on the December 7, 2011, VA examination. 

Records from the Veteran's ongoing treatment from VA providers also reflect that he has been treated on several occasions during the appeal period for hearing loss, which is being treated with hearing aids.  He also testified before the undersigned Veterans Law Judge at a hearing in September 2011, at which time he stated that he had difficulty understanding speech and often heard a "jumble" of sounds that was difficult to differentiate, causing headaches and irritability.  

For the period prior to December 7, 2011, applying the results of the Veteran's July 2006 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination reports do not support the assignment of an initial rating in excess of what the RO has already awarded-a noncompensable rating-for the period prior to December 7, 2011.

For the period from December 7, 2011, applying the results of the Veteran's December 7, 2011, VA audiogram reveals no worse than Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a 20 percent disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination reports do not support the assignment of a disability rating in excess of what the RO has already awarded-a 20 percent disability rating-since December 7, 2011.

As previously noted, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent July 2006 and December 2011 audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Regarding the Veteran's claim for an initial rating in excess of 10 percent for tinnitus, the Board notes, as discussed above, that VA audiological examinations conducted during the pendency of the claim reflect that the Veteran has recurrent bilateral tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note 2 following the Diagnostic Code states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned an initial 10 percent rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.

The Board notes that the assignment of separate 10 percent ratings for each ear is also not permissible.  According to Note 2, only a single evaluation for recurrent tinnitus is allowable.  The United States Court of Appeals for the Federal Circuit has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus was unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, the claim for a higher schedular rating for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including at a February 2012 VA psychiatric examination, that he was unable to work due to PTSD symptoms.  Similarly, at the December 2011 VA audiological examination, the Veteran reported that his inability to work was due primarily to his inability to control PTSD symptoms, which were exacerbated by his hearing loss.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his hearing disorders but notes that this is reflected in the disability ratings that have been assigned for the disorders.  As he has not alleged at any time that he is unable to work due solely to his hearing disabilities, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected hearing loss or tinnitus.  Accordingly, the Board concludes that a claim for TDIU based on the disabilities at issue has not been raised by either the Veteran or the record.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the July 2006 and December 2011 VA audiological examination reports each describe the effects of the Veteran's hearing impairments on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In particular, the Board notes that the Veteran reported at each VA examination that he had trouble understanding the speech of others, particularly if they were not looking directly at him, and had difficulty distinguishing conversation from any background noise present.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected hearing loss or tinnitus has otherwise rendered impractical the application of the regular schedular standards.  Further, the Veteran recently filed a claim for entitlement to a TDIU based primarily on PTSD; this claim was denied in November 2013, and the Veteran has not appealed that denial.  He has, further, not claimed that his hearing loss and tinnitus alone have caused him to be unable to work.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for an initial compensable rating prior to December 7, 2011, and a rating in excess of 20 percent thereafter, for hearing loss must be denied.  The Board further finds that the claim for an initial rating in excess of 10 percent for tinnitus must be denied.  This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims for higher ratings, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an initial compensable disability rating prior to December 7, 2011, and a rating in excess of 20 percent thereafter, for bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


